Exhibit 10.60
(ELECTRONIC ARTS LOGO) [f40957f4095701.gif]
 
 
 
Electronic Arts
Label Incentive Plan
April 2008
 
Plan Document

1



--------------------------------------------------------------------------------



 



Purpose of the Label Incentive Plan

•   To provide competitive incentive compensation to retain and attract top
talent;   •   To reward the achievements of our development teams by aligning
bonus awards with profitability;   •   To align team and employee contributions
more closely with their rewards;   •   To create passion for creating high
quality products that receive critical acclaim and resonate with consumers;   •
  To drive the culture and processes of Electronic Arts Inc. (“EA”) and its
subsidiaries and affiliates to support investment-based decision making; and   •
  To establish the terms under which EA may provide cash bonuses to certain
designated employees.

Effective Date
This Label Incentive Plan (the “Plan”) is effective as of April 1, 2008 and may
thereafter apply separately to such Measurement Periods as determined by EA in
its sole and absolute discretion and subject to the specific terms and
conditions set forth in this document.
Eligibility
This Plan applies solely to regular employees of EA and its subsidiaries and
affiliates whom EA, in its sole discretion, determines meet the eligibility
requirements set forth below (“Plan Participants”).
To be eligible to receive a discretionary bonus payment under this Plan, a Plan
Participant must satisfy each of the following eligibility conditions (an
“Eligible Position”):

  •   The individual must be a staff level employee who reports directly into an
EA Label (currently EA Casual Entertainment, EA Games, EA Sports and The Sims).

  •   For purposes of clarity, this includes: (i) all Label staff up to and
including senior management; and (ii) other individuals identified by EA as
performing a game development role; and excludes (a) Label presidents, (b) any
corporate functions reporting into a Label, and (c) individuals serving as
“officers” of EA (as such term is used in section 16 of the Securities Exchange
Act of 1934, as amended) unless such participation is approved the Compensation
Committee of EA’s Board of Directors (the “Compensation Committee”).

  •   The individual must be specifically identified by EA as an eligible
participant and such eligibility must be communicated in writing (including
electronic communications) to the individual.     •   The individual must be a
regular employee of EA on or before January 15th of the applicable fiscal year
to be eligible for a bonus payment that has been designated as having a fiscal
year Measurement Period.     •   The individual must be employed by EA on the
actual date(s) that bonuses are paid under the Plan.     •   Except where
otherwise required by local law:

  •   the individual must not be an overtime eligible employee.     •   the
individual must not be providing services to EA as, or classified as (whether or
not such classification is upheld upon review by an applicable legal authority),
a temporary employee or intern or as an independent contractor, consultant, or
agent, under a written or oral contract or purchase order.     •   at any time
until the date that bonuses are paid under the Plan, the individual must not
have (i) violated any provision of EA’s Code of Conduct, any other written EA
policy and any law, rule or regulation applicable to EA and EA employees, or
(ii) entered into an employment termination or separation agreement (not
including agreements entered into in connection with the commencement or
continuation of employment).



2



--------------------------------------------------------------------------------



 



Determination of Bonus Payments
Bonus Formulas. For each Measurement Period in which EA elects to offer bonuses
under this Plan, it will determine the actual formula(s) to be used in
calculating Plan bonuses for that Measurement Period. The bonus formula(s) for
each Measurement Period will be communicated to Plan Participants in writing
(including electronic communications) in a format similar to the attached
Addendum A. Formulas established for calculating bonuses under the Plan will
typically include the following components: (i) Business Unit(s);
(ii) Performance Measure(s); (iii) Measurement Period(s); and (iv) payment
schedule(s). Bonus formulas may also include any other defined term(s),
concept(s) or measure(s) of performance specified by EA, including, but not
limited to, any of the defined terms set forth below.

      “Annual Salary” shall mean the annual salary in effect at the end of the
applicable Performance Period for the Plan Participant. Except where otherwise
required by local law, annual salary shall not include variable forms of
compensation including, but not limited to, overtime, on-call pay, lead
premiums, shift differentials, bonuses, incentive compensation, commissions,
stock options, expense allowances, or reimbursement. Payment in lieu of paid
time off during active employment or upon termination is not included in annual
salary for purposes of the Plan.         “Annual Target Bonus” shall mean a Plan
Participant’s Annual Salary multiplied by the Plan Participant’s Annual Target
Bonus Percentage.         “Annual Target Bonus Percentage” shall mean the
percentage of a Plan Participant’s Annual Salary that is established by EA for
purposes of determining a Plan Participant’s Annual Target Bonus and provided in
writing (including electronic communications) to the Plan Participant.        
“Individual Achievement Factor” shall mean a multiplier that reflects the Plan
Participant’s contributions to EA relative to individual performance
expectations for the applicable Performance Period, as determined by EA
management in its sole and absolute discretion. Individual performance
expectations will vary to reflect each Plan Participant’s role in the company.
EA may establish a maximum Individual Achievement Factor multiplier for any
bonus under the Plan or may determine for any particular Plan Participant that
the Individual Achievement Factor is 0, in which case, the Plan Participant will
not receive a bonus.         “Performance Period” shall mean the period of time
during which a Plan Participant contributes to the performance of a Business
Unit, as determined by EA management in its sole and absolute discretion.      
  “Business Unit” shall mean the level at which performance will be measured,
for example Label, Studio, Title, Franchise or combination of products/titles.  
      “Business Unit Performance Factor” shall mean the percentage of actual
attainment of a Performance Measure compared to the target Performance Measure
as determined by EA management for each Measurement Period.         “Performance
Measure” shall mean the measure of financial or other performance applicable to
the Business Unit as established by EA. For example, Performance Measures may
include, but are not limited to profit, units shipped, or revenue targets for a
Business Unit.         “Measurement Period” shall mean a fiscal year or other
specified period of time during which one or more Performance Measures will be
evaluated for purposes of calculating bonuses under the Plan.

The Compensation Committee in its sole and absolute discretion shall establish
the bonus formula(s), if at all, including each of the factors, targets and
thresholds, that are to be used for calculating bonuses under the Plan, or shall
delegate to EA management the authority to establish such formula(s), as
follows: (i) for a fiscal year Measurement Period, on or before the last day of
the first quarter of any fiscal year in which the Plan will be offered, and
(ii) for other Measurement Periods, at such time as EA management

3



--------------------------------------------------------------------------------



 



determines appropriate given the Business Unit, Performance Measure, or other
factors applicable to the particular bonus.
To the extent permitted by applicable law, rules and regulations, the
Compensation Committee may, in its sole and absolute discretion, at any time
adjust upward or downward any of the factors, percentages, targets and
thresholds set forth in any formulas established for calculating bonuses under
the Plan or may delegate the authority to make such adjustments to EA
management. All relevant figures shall be rounded to the nearest hundredth
(.01).
Pro-Ration. To the extent permitted by applicable law, rules and regulations, EA
reserves the right to pro-rate the total bonus of any Plan Participant who was
not in a Plan Eligible Position for the entire Performance Period, or was not
actively working full-time throughout the applicable Performance Period. Plan
bonuses, if any, will generally be pro-rated based on the number of full months
(rounded to the nearest full month) that a Plan Participant is working in a Plan
Eligible Position, however, EA reserves the right to, in its sole discretion,
pro-rate bonuses based on hours of service, days or on any other basis. For
example, the pro-ration factor for a Participant who is in the Plan for the
entire Performance Period will be 1.00; for a Participant who is the plan for
one-half of the Performance Period, the pro-ration factor will be .50. Plan
Participants in the following situations may have a pro-ration factor less than
1.00: (a) new hires and individuals who transfer into a Plan Eligible Position
during an applicable Performance Period; (b) individuals who transfer out of a
Plan Eligible Position during an applicable Performance Period ; (c) individuals
who transfer between a Plan Eligible Position and a non-Plan Eligible position
within EA; (d) Plan Participants who work less than the applicable full-time
standard work week; and (e) Plan Participants who take a leave of absence, as
described more fully below.
Plan Participants who transfer between Plan Eligible Positions in different
Business Units during the applicable Performance Period will have a pro-ration
factor determined on the basis of the actual time applied to each Business Unit.
Plan Participants who are on sabbatical leave or a leave of absence that is
protected by statute or other applicable law during an applicable Performance
Period shall not have their total bonus, if any, reduced by reason of such
leave, provided the Plan Participant’s actual leave of absence does not exceed
the maximum leave of absence period protected by local law. By way of example,
legally protected leaves of absence may include the period of leave provided by
local law for medical leave, maternity leave, or military leave.
To the extent permitted by applicable law, rules and regulations, Plan
Participants who take unpaid days off or leaves of absence that are not
protected by statute or other applicable law will have their total bonuses, if
any, pro-rated based on the number of full months that such Plan Participant is
actively working in a Plan Eligible position.
General Guidelines, Terms and Conditions of the Program

  1.   Any bonus payment provided for under the Plan is completely
discretionary, and is not considered earned or accrued by a Plan Participant
until it is actually paid. If a plan participant terminates employment prior to
the date a bonus payment is made, the participant will not be eligible for such
bonus payment. In situations where an employee has provided notice of
termination but has not yet terminated employment as of the date bonuses are
paid, bonus eligibility will be determined in accordance with local laws and
practices.     2.   Eligibility to participate in this Plan during any discrete
Measurement Period or Performance Period (i) does not create any right or
entitlement to participate in this Plan in the future or other bonus plans that
may be established or maintained by EA, (ii) does not constitute a guarantee or
establish an obligation for EA to maintain a similar plan, award similar bonus
benefits, or calculate bonuses according to the same or similar formulas in the
future, and (iii) does not guarantee that any bonus will actually be paid for
that Measurement Period or Performance Period and in some cases a Plan
Participant may not receive a bonus under the Plan.

4



--------------------------------------------------------------------------------



 



  3.   Any bonus payment awarded under this Plan is a discretionary and
extraordinary item of compensation that is outside a Plan Participant’s normal,
regular or expected compensation, and in no way represents any portion of a Plan
Participant’s salary, compensation, or other remuneration for the purpose of
calculating any of the following payments: termination, severance, redundancy,
end-of-service premiums, bonuses, long-service awards, overtime premiums,
pension or retirement benefits, and any other similar payments and extra
benefits.     4.   No bonus payment made under this Plan shall be counted as
compensation for purposes of any other employee benefit plan, program or
agreement sponsored, maintained or contributed by EA unless expressly provided
for in such employee benefit plan, program or agreement.     5.   Bonus payments
made under this Plan shall only be paid in cash. In no event will bonus payments
be paid in the form of a security or equity stake in EA, including, but not
limited to shares of EA stock, restricted stock units, or stock options.     6.
  Any individual bonus calculated under the Plan must be approved by the Plan
Participant’s manager and Label President before such bonus is paid and all
payments made under this Plan are subject to audit.     7.   Bonus determination
and payment of any bonuses will be made as soon as administratively possible
after the close of the applicable Measurement Period. Plan participants that are
not actively providing services to EA at the time that the payment would
otherwise be made, shall not receive such payment unless and until the Plan
Participant returns to active service with EA. This term does not apply to any
person on a legally protected leave of absence (as determined by local law) at
the time bonuses are paid.     8.   All bonus payments made under the Plan shall
be subject to income and employment tax withholding as required by applicable
law.     9.   EA reserves the right to interpret this Plan document on a fully
discretionary basis and to take any action, or to decline to take any action, in
relation to the administration or interpretation of the Plan including but not
limited to determining eligibility for participation in the Plan, and to
determine the amount, if any, to be paid under the Plan. The Compensation
Committee or its designee shall be the ultimate sole and final arbiter of any
disputes under the Plan, in its sole and absolute discretion.     10.   EA’s
authority as set forth herein shall be exercised by the Compensation Committee,
except to the extent the Compensation Committee delegates all or some of that
authority to a Plan administrative committee or EA management.     11.   EA has
adopted this Plan voluntarily and reserves the right to change, suspend or
discontinue this Plan, or any individual’s participation in this Plan, at any
time, with or without cause and with our without prior written notice.     12.  
This Plan, as it may be modified in accordance with the foregoing, constitutes
the entire writing and understanding regarding the subject matter of this Plan
and supersedes any written, and/or oral agreement, understanding, or
representations regarding the subject matter of this Plan.     13.   A Plan
Participants’ rights under the Plan, if any, are not assignable or transferable
voluntarily or involuntarily or by operation of law except upon death.     14.  
The Plan is unfunded and no provision of the Plan shall require EA, for purpose
of satisfying any Plan obligations, to purchase assets or place any assets in a
trust or other entity or otherwise to segregate any assets for such purposes.
Nothing contained in this Plan nor any action taken pursuant to its provisions
shall create or be construed to create a fiduciary relationship between EA and
any Plan Participant or other person. Any right to receive bonus payments under
the Plan shall be no greater than the right of any unsecured creditor of EA.

5



--------------------------------------------------------------------------------



 



  15.   Nothing in this Plan shall be construed to imply the creation of a term
contract between EA and any Plan Participant, nor a guarantee of employment for
any specific period of time.     16.   Except as otherwise required by local
law, EA reserves the right to modify a Plan Participant’s duties, title or other
terms and conditions of employment for any or no reason.     17.  
Notwithstanding any other provision of this Plan, each Plan Participant’s bonus,
if any, will be paid in a single sum not later than (i) the date that is the
15th day of the 3rd month following the end of the Plan Participant’s first
taxable year in which the award is no longer subject to a substantial risk of
forfeiture or (ii) the date that is the 15th day of the 3rd month following the
end of EA’s first fiscal year in which the award is no longer subject to a
substantial risk of forfeiture, whichever is later, unless the Plan Participant
elects to defer his or her award pursuant to the terms and conditions of the
Company’s Deferred Compensation Plan or any successor plan and in compliance
with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”). Unless an exemption applies, this Plan and the bonuses paid
pursuant to this Plan are intended to meet the requirements of Section 409A.    
18.   This Plan shall be governed by, and interpreted, construed, and enforced
in accordance with, the laws of the State of California and within exclusive
jurisdiction of the County of San Mateo, California courts without regard to its
or any other jurisdiction’s conflicts of laws provisions.     19.   If any
provision of this Plan shall be determined to be illegal or unenforceable, such
determination shall in no manner affect the legality or enforceability of any
other provision hereof.

6



--------------------------------------------------------------------------------



 



Addendum A
Electronic Arts
Label Incentive Plan
Bonus Formula for
[LABEL OR OTHER BUSINESS UNIT]
[FY[YEAR] OR OTHER MEASUREMENT PERIOD]
Subject to all other terms and conditions of the Electronic Arts Label Incentive
Plan (“Plan”)* each Plan Participant who has been specifically identified by EA
as eligible to receive a [LABEL OR OTHER BUSINESS UNIT] incentive bonus shall be
eligible to receive a discretionary bonus calculated in accordance with the
following:
SUMMARY OF PLAN ELEMENTS

                            Business Unit     Weight     Performance Measure    
Measurement Period    
Insert
    Insert [1%-100%]     Insert     Insert    

INDIVIDUAL PAYOUT CALCULATION

                                           
Annual Target
Bonus
    x     Business Unit
Performance
Factor     x     Individual
Achievement
Factor     =     Total Bonus
(to be multiplied by
pro-ration factor, if
pro-ration applicable)    

[If there are multiple Business Units with the same Measurement Period, the
bonus payable for each Business Unit will be weighted based on the Weights
assigned above, and the Total Bonus will equal the sum of all of the Business
Unit payouts.]
DEFINITIONS
Business Unit(s)
Insert definition of business units
Performance Measure(s)
Insert definition of performance measures
* Including, but not limited to: (1) the Plan Participant must be actually
employed by EA or one of its subsidiaries or affiliates on the date that each
payment is made pursuant to the Plan in order to earn the right to receive each
such payment, (2) except where otherwise required by local law, at any time
until the date that bonuses are paid under the Plan, the individual must not
have (i) violated any provision of EA’s Code of Conduct, any other written EA
policy and any law, rule or regulation applicable to EA and EA employees, or
(ii) entered into an employment termination or separation agreement (not
including agreements entered into in connection with the commencement or
continuation of employment), and (3) eligibility to receive a bonus calculated
pursuant to this Addendum does not guarantee the payment of any bonus for a
specific Measurement Period, nor does it guarantee employment for any specific
period of time.

A-1